DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The preliminary amendments filed 6/26/20 are acknowledged. Claims 1-44 are cancelled. New claims 45-60 are added. Claims 45-60 are pending. Claims 45-60 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 10/2/20 has been considered.  A signed copy is enclosed.

Notice to Comply with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the following reason(s): Claim 49 recites the amino acid sequence “YASNRT” without proper reference to a corresponding sequence identifier ("SEQ ID NO:__").  Further, the sequence is not included in the sequence listing for the application. 
To be considered fully responsive, any reply to this action must address these deficiencies, as this requirement will not be held in abeyance.

Specification
Trademarks
The use of numerous trademarks has been noted in this application on multiple pages.  These include HERCEPTTEST, SUPEROSE, MAXISORB, BRITELITE, TOPCOUNT, and possibly others. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 45, 54, and dependent claims thereof, the phrase “an which neutralizes activity of TGF-beta3” renders the claims indefinite. A similar phrase that refers to this same activity, recited as “TGFbeta3 reactivity and neutralization,” appears in claims 50 and 51. It is unclear if the TGF-beta3 that is neutralized is limited to the human and mouse proteins that are recited by the claim, or if the TGF-beta3 can refer to any TGF-beta3 protein or isoform in any organism. The dependent claims fail to remedy the deficiency and therefore are also rejected. 
Claim 49 recites a new sequence that is not required by the base claim. This sequence is “YASNRT” which does not correspond to the SEQ ID NO:2 listed in parentheses after the sequence. The scope of the claim is therefore broadened to include another antibody that was not encompassed by the base claim, which renders the scope of the claim indefinite. Further, it is unclear if SEQ ID NO:2 is a limitation of the claim, or merely exemplary, since the sequence identifier appears in parentheses. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 49 recites a new sequence that is not required by the base claim. This sequence is “YASNRT” which does not correspond to the SEQ ID NO:2 listed in parentheses after the sequence. The scope of the claim is therefore broadened to include another antibody that was not encompassed by the base claim. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art Cited but Not Relied Upon
The nucleic acids encoding the specifically recited antibody species have been searched and found free of the prior art. The closest prior art to the claimed invention is:
1. Ledbetter et al (US 2014/0127230 Al; filed 10/21/13; published 5/8/14).
Ledbetter et al teach several antibodies pan-specific anti-TGFB anti body that neutralizes human and mouse TGFB1, TGFB2 and TGFB3 in a wide range of in vitro assays (see entire document, e.g. paragraph [0009]). Examples of these antibodies include 1D11.16 (see entire document, e.g. paragraph [0009]), PET1073G12, PET1074B9 or PET1287A10 (see entire document, e.g. paragraph [0037], [0047], [0051], claims 1 and 40).  These antibodies are able to neutralize TGFbeta1, TGFbeta2, and TGFbeta3 (see entire document, e.g. paragraph [0051], Example 2, Example 4) including human and mouse TGFbeta3 (see entire document, e.g. paragraph [0009]). However, these antibodies do not comprise the recited sequences of the instant claims. Therefore, the Ledbetter reference is not prior art. 
2. Iwata et al (US 5,262,319; filed 6/25/90; published 11/16/93).
Iwata et al teach an antibody that specifically binds to human TGFbeta3, and exhibits substantially no cross-reactivity to TGFbeta1 or TGFbeta2 (seen entire document, e.g. abstract). In one embodiment, the antibody can be directed to an epitope defined as “DTNYCFRNLEENC”. This exact sequence appears in both the human and mouse TGFbeta3 isoforms as shown in Example 1 of the 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	2/18/22